DETAILED ACTION
Status of the Application
	Claims 1-7, 9, 11-15 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment of claims 1-7, addition of claim 15 and amendments to the specification as submitted in a communication filed on 4/29/2022 is acknowledged. 
New claim 15 is directed to the elected invention.  Claim 9 is withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention, there being no allowable generic or linking claim.  Claims 1-7, 11-15 are at issue and will be examined to the extent they encompass the elected invention.  
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Specification
The disclosure remains objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See page 5, line 8; page 63, line 4.   The amended text still recites a hyperlink.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 1 is objected to due to the recitation of “…wherein the one or more variants having…activity have at least 90% sequence identity to a protein selected from the group consisting of SEQ ID NO: 7….or SEQ ID NO: 11”.  To enhance clarity and to be consistent with commonly used claim language, it is suggested the claim be amended to recite “…wherein the one or more variants having…activity have at least 90% sequence identity to a protein selected from the group consisting of the polypeptide of SEQ ID NO: 7….or SEQ ID NO: 11”.  Appropriate correction is required. 
Claim 4 is objected to due to the recitation of “polypeptide variant has at least….sequence identity to the protein shown in  SEQ ID NO: 7…or SEQ ID NO: 11”. To enhance clarity and to be consistent with commonly used claim language, it is suggested the claim be amended to recite  “polypeptide variant has at least….sequence identity to the protein of SEQ ID NO: 7…or SEQ ID NO: 11”.  Appropriate correction is required. 
Claim 7 is objected to due to the recitation of “…composition according to claim 1, further comprises ..…”.  To enhance clarity and to be consistent with commonly used claim language, it is suggested the claim be amended to recite  “…composition according to claim 1, wherein said composition further comprises .…”.  Appropriate correction is required. 
Claim 11 is objected to due to the recitation of “…wherein the cleaning composition is selected from the group comprising a solid laundry…or an automatic dishwashing composition”.  To enhance clarity and to clearly indicate that the cleaning composition must be one of the compositions listed, the term should be amended to recite “…wherein the cleaning composition is a solid laundry…or an automatic dishwashing composition”.  Appropriate correction is required. 
Claim 15 is objected to due to the recitation of “wherein the polypeptide variant has at least 100% sequence identity to the protein shown in SEQ ID NO: ….”.  A sequence identity of 100% is the maximum sequence identity that can be attained between two sequences.  Therefore, the term “at least” is confusing.  To enhance clarity and to be consistent with commonly used claim language, the claim should be amended to recite of “wherein the polypeptide variant has 100% sequence identity to the protein shown in SEQ ID NO: ….”.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claim 7 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 is indefinite in the recitation of “further comprises from up to 50 wt% of one or more surfactants..” for the following reasons. The term “from up to 50% wt%” is unclear and confusing because the term “from” is missing the lower end of the range.  As written it is unclear if the wt% range is from 0-50 wt% or if there is a another wt% value that should be the minimum (e.g., from 10 up to 50 wt%; from 5 up to 50 wt%, etc.).   If the intended limitation is a composition that comprises up to 50 wt% of a surfactant, the claim should be amended accordingly.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claim 4 was rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description and enablement requirements.  In view of Applicant’s amendment of claim 4, which now requires the polypeptide variant to have at least 99% sequence identity, these rejections are hereby withdrawn. 

Claim Rejections - 35 USC § 102 (AIA )
Claims 1-7 and 11-14 remain rejected and new claim 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oehlenschlaeger et al. (WO 2017/186943 published 11/2/2017; effective filing date 4/29/2016; cited in the IDS).  This rejection as it relates to new claim 15 is necessitated by amendment.
This rejection as it relates to claims 1-7 and 11-14 has been discussed at length in the prior Office action.  It is now applied to new claim 15 for the following reasons.  New claim 15 is directed in part to a cleaning composition comprising the polypeptide of SEQ ID NO: 9 at a concentration of at least 0.001 ppm.   Oehlenschlaeger et al. teach a Terribacillus saccharophilus protein having hexosaminidase that comprises SEQ ID NO: 9 and compositions comprising said protein and surfactants for cleaning laundry and dishwashing (page 41, lines 6-8, lines 23-29; page 47, lines 3-6).  The polypeptide of SEQ ID NO: 9 of Oehlenschlaeger et al. and the polypeptide of SEQ ID NO: 9 of the instant application are identical.  See alignment provided in the prior Office action. Oehlenschlaeger et al. teach that the composition comprises at least 0.001 ppm of the polypeptide of SEQ ID NO: 9 (page 2, lines 32-35).  Oehlenschlaeger et al. teach that the composition comprises a detergent that is anionic, cationic or nonionic (page 12, lines 32-33). Therefore, the teachings of Oehlenschlaeger et al. also anticipate new claim 15 as written.
Applicant states that the prior art exception under 35 USC 102(b)(2)(C) has been invoked and requests the withdrawal of the instant rejection. 
Applicant’s arguments have been fully considered but not deemed persuasive.  As set forth in MPEP 2156, in order to invoke a joint research agreement to except a disclosure as prior art, the applicant (or the applicant's representative of record) must provide a statement that the disclosure of the subject matter on which the rejection is based and the claimed invention were made by or on behalf of parties to a joint research agreement under AIA  35 U.S.C. 102(c). The statement must also assert that the agreement was in effect on or before the effective filing date of the claimed invention, and that the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement. When relying on the provisions of pre-AIA  35 U.S.C. 103(c), the applicant or his attorney or agent of record can provide a similar statement to disqualify the cited prior art as to the issue of obviousness. If the names of the parties to the joint research agreement are not already stated in the application, it is necessary to amend the application to include the names of the parties to the joint research agreement in accordance with 37 CFR 1.71(g).  While the specification has been amended to include the names of the parties to the joint research agreement, Applicant has not provided the required statement as set forth above.  Therefore, the rejection is maintained for the reasons of record.

Claim Rejections - 35 USC § 103 (AIA )
Claims 1-3, 6-7, and 11-14 remain rejected under 35 U.S.C. 103 as being unpatentable over Convents et al. (WO 98/50512 published 11/12/1998; cited in the IDS) in view of Varghese (GenBank accession number SEN27755, published 10/29/2016).
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the Examiner has not provided any basis for the assumption that the enzyme of Varghese has the same enzymatic activity as the enzyme disclosed in Convents.  Applicant states that the Examiner has not provided a sequence identity comparison between any of the enzymes of Convents with the enzyme of Varghese.  Therefore, Applicant is of the opinion that it cannot be assumed that such enzymes have the same ability for hydrolysis of terminal non-reducing N-acetyl-D-hexosamine residues in N-acetyl-B-D-hexosaminides, which is the type of enzyme necessary for use in Convents.  Applicant asserts that the Examiner has taken the approach that one hexosaminidase enzyme can be replaced with another without any specific statement to support such presumption and that those skilled in the art understand that a substitution of a few base pairs in an amino acid sequence can drastically influence the function of the enzyme.  Applicant submits that without a comparison of the sequence listings between Convents and Varghese, the Examiner has not provided support or basis for the statement indicating that the enzymes of Varghese and Convents have the same activity. 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the rejection of claims 1-3, 6-7, and 11-14.  The Examiner disagrees with Applicant’s contention that the Examiner has not provided any basis for the assumption that the enzyme of Varghese has the same enzymatic activity as the enzyme disclosed in Convents, or that the  Examiner has to provide a sequence identity comparison between any of the enzymes of Convents et al. and  the enzyme of Varghese et al to show that they have the same enzymatic activity.  As clearly stated in the prior Office action, Varghese et al. disclose their enzyme as a hexosaminidase.  Please see the GenBank entry for the protein of Varghese et al. previously provided.  The Examiner specifically placed an arrow next to the term “hexosaminidase” in that entry.  Therefore, contrary to Applicant’s assertion, the Examiner has provided clear evidence that the protein of Varghese et al. is a hexosaminidase.  With regard to the argument that the Examiner has to provide an alignment of the proteins of Varghese et al. and Convents et al., it is noted that such requirement would have been reasonable if the Examiner would have stated that the hexosaminidase of Convents et al. meets the required structural limitations for the hexosaminidases required by the claims.   However, in the instant case, the Examiner has stated that it would have been obvious to use the hexosaminidase of Varghese et al. in the compositions of Convent et al.  as this is merely a replacement with a functional equivalent to obtain predictable results.  As such, all that is required is to show that the protein of Varghese et al. is a functional equivalent of a hexosaminidase as defined by Convents et al.   The term “hexosaminidase” as defined by Convents et al. is an enzyme that belongs to EC 3.2.1.52 (page 2, first full paragraph).  As shown in the ExPaSy/Enzyme entry provided with this Office action, EC 3.2.1.52 is the entry that correspond to hexosaminidases, which are enzymes that hydrolyze the terminal non-reducing N-acetyl-D-hexosamine residues in N-acetyl-beta-D-hexosaminides.    As clearly shown in the GenBank entry SEN27755, the protein of Varghese et al. is disclosed as a hexosaminidase.  See arrow next to the name of the enzyme in the GenBank entry previously provided.  Therefore, since (a) the art recognizes the enzymatic function of hexosaminidases as that of enzymes that hydrolyze the terminal non-reducing N-acetyl-D-hexosamine residues in N-acetyl-beta-D-hexosaminides as evidenced by the EC 3.2.1.52 entry provided, (b) there is no evidence that hexosaminidases have an alternative enzymatic activity, and (c) the enzymes of Convents et al. and Varghese et al. have been clearly defined as hexosaminidases, it follows that the art shows that the enzymes of Convents et al. and Varghese et al. have the same enzymatic activity, thus being functional equivalents.  Therefore, for the reasons of record and those set forth above, the claimed invention is deemed obvious over the prior art of record. 



Double Patenting
Claims 1-7, 11-14 remain rejected and new claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,626,354.  This rejection as it relates to new claim 15 is necessitated  by amendment.
This rejection has been discussed at length in the prior Office action.  It is now applied to new claim 15 for the following reasons.  New claim 15 is directed in part to a cleaning composition comprising the polypeptide of SEQ ID NO: 9 at a concentration of at least 0.001 ppm.   Claims 1-17 of US Patent No. 10,626,354 are directed in part to a composition comprising the polypeptide of SEQ ID NO: 9 at a concentration of at least 0.001 ppm, wherein said composition comprises at least one builder, at least one surfactant and at least one bleach component, wherein the composition is in the form of a liquid, gel, powder, granulate, paste or spray composition, wherein the builder can be a non-phosphate builder (phosphate-free) selected from a zeolite, a sodium citrate builder, a sodium carbonate, sodium and sodium silicate, and wherein the surfactant is ionic or non-ionic.  The polypeptide of SEQ ID NO: 9 of the instant application and the polypeptide of SEQ ID NO: 9 of US Patent No. 10,626,354 are identical.  See alignment provided with the prior Office action. Therefore, the composition of claim 1-17 of US Patent No. 10,626,354 anticipates the composition of claim 15 of the instant application. 
Applicant requests this rejection be held in abeyance until allowable subject matter has been identified in the present application. In view of the fact that no terminal disclaimer has been filed and no arguments traversing the Examiner’s position have been presented, this rejection is maintained. 

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.






/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
June 18, 2022